DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
In the previous office action, the examiner noted that this application discloses and claims subject matter only disclosed in prior application no 16/989,408 (‘488), filed 23 December 2020, now patent no. 11,083,944 (‘944). Accordingly, since there is no support in 13/529,917 (‘917) for the presently claimed subject matter, then it would appear that this application may claim priority back to ‘488 and not (‘917). However, due to the extensive modification to the specification, the examiner needs to further consider and consult in order to determine whether the previously noted priority is correct.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 17, line 3 recites “configured to receive a user selection of a desire to participate in a shots made challenge”.  The application as filed fails to provide support for a system that is capable of detecting human emotions.  It is not readily apparent how the disclosed ball ejector and interface would be able to detect the mind-set of a user.
Claim 20, lines 37-38 recites “said net system is configured for selective positioning in association with a basketball goal such that an upper edge of said net is selectively extendable above a rim of said basketball goal” implies that the net system is capable of height adjustment.  The application as filed fails to provide support for the net to be selectively extendable i.e. adjustable in height.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation " each of said percentages in said display " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation " each of said percentages in said display " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenkins et al (7,927,237) (hereinafter Jenkins) in view of NPL Sniper Ultimate Basketball Trainer (hereinafter Sniper).
Claim 1, Jenkins discloses a system for facilitating a basketball practice competition between two or more basketball players, the system comprising:
a ball ejector (300) configured to launch basketballs (99) toward each of a plurality of pass receipt locations (1000A-1000G) located at a basketball playing surface (500);
 user interface
[(column 9, lines 4-23) Display 404 may contain an alphanumeric display panel; an infra-red or RF remote-control receiver; the 90V DC motor controller; the microcontroller system (Printed Circuit Board Assembly (PCB); the system power supplies and the electrical connectors necessary to interconnect with the external system components.  The alphanumeric display panel is comprised of a large array of discrete ultra-bright LED devices which are driven by the microcontroller system to provide visual communication and interaction with the users of the machine.  The remote-control receiver allows the input of data to the system to facilitate selection of the operating parameters (the "drills") for a given training session.  The 90V motor controller translates the logic-level control signals from the microcontroller to the voltages and currents necessary for the bi-directional control of the motor.  The microcontroller PCB includes the microcontroller chip and its associated logic.  It also includes the Livewire, or illuminated delivery direction indicator 1100 drivers.  The system power supplies provide the necessary voltages and currents to operate the logic, sensor and display components. 
 
(column 9, lines 24-42)  An integral part of the microcontroller system may be a hand-held remote control module.  This unit communicates with the display 404 via infra-red radiation modulated with appropriate control codes.  Pushbuttons on the hand-held remote control module allow the operator to interact with a series of menu-driven selections sequentially presented on the alphanumeric display.  These menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill.  Also, each unique drill is preprogrammed with a patterned sequence of aiming spots to which the ball is launched.  These sequences are designed to elicit specific patterns of movement by the player as the player is required to move from one aiming spot to the next in a pre-determined time period.  An exception to the pre-programmed spot sequence is provided in the "manual" mode in which the operator can specify the location, interval, and number of shots for a customized workout drill. 
 
(column 9, lines 43-53) Display 404 may be outfitted with an alphanumeric display that allows selection of various parameters of the ball return machine 10 machine sequence prior to the execution of an actual drill.  After a selected drill has been initiated, the alphanumeric display indicates the progress of the drill.  The shots remaining in the drill sequence are displayed, as well as the count of successfully made baskets (goals.) Upon initial power-up of the machine the alphanumeric display may presents an "attract mode" consisting of the alternating messages.  After a drill has been selected the display performs as described above.] 

configured to receive a user selection of a subset of said pass receipt locations for said ball ejector (300) to pass said basketballs to as part of a basketball practice multiplayer challenge for said two or more basketball players; and
a control system (control system uses a microcontroller to control the delivery machine) configured to receive data from said user interface indicating said user selection and command said ball ejector to launch at least one basketball towards each of said pass receipt locations in said subset a first time for a first of said two or more basketball players, and subsequently launch at least one basketball towards each of said pass receipt locations in said subset an additional time (the menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill; the time interval between the launch of balls provides at least a first time and a second time) for each additional one of said two or more basketball players.  Jenkins discloses that multiple balls can be delivered at the same or different persons on the court.  
Jenkins discloses the claimed device with the exception of expressly disclosing that two or more players competitively use the device.  However, as disclosed by Sniper  (see below figure) it is known in the art to deliver balls to two or more players on a court and the display gives shooter information i.e. field goal percentage, shots made, or points.  It would have been obvious to one of ordinary skill in the art to have employed the method of use when using Jenkins device given that Sniper teaches such is an ideal manner for providing a more challenging training session.

    PNG
    media_image1.png
    301
    744
    media_image1.png
    Greyscale


Jenkins as modified above further shows said user interface is configured to receive de-selection of at least one of said pass receipt locations in said subset and selection of at least one of said pass receipt locations not in said subset to revise said subset prior to initiation of said basketball practice multiplayer challenge (this requires the ability to re-program and/or enter new or alternative ball delivery selections at the user interface in order change shooting routines in order to accommodate user needs and/or preferences. Such reprogramming necessarily requires periodic deselection of previously selected locations. One cannot seriously contend that the described machine is made for single-use programming - i.e., set a routine and forever only run that one routine. In fact, the Jenkins reference contains many references to creating a variety of programs, including different programs for players, custom routines, pre-programmed routines, shots-made routines, etc. The ability to select locations, at a minimum, implies the ability to deselect or revise those solutions).
Claim 2, Jenkins shows a detector (goal score sensor 872, sensor 872 may be utilized to count basketballs that successfully pass through the goal 800 and net) configured to detect made basketball goals; and
a reporting module (the reporting module is taken to be the display providing visual and/or audible means for communicating with the player) configured to generate a display of shooting statistics for each individual one of said two or more basketball players based on data from said detector indicating said made basketball goals and data from said control system indicating a number of said basketballs launched towards each of said pass receipt locations in said subset each of said times as part of said basketball practice multiplayer challenge.  ((column 4, lines 16-22 which discloses: The present disclosure may provide players with visual or audio feedback or both.  Furthermore, the video and audio features of the present disclosure may be interactive.  The video and audio record and playback capabilities may be adapted to permit users to evaluate their performance in making basketball shots, provide users with shot or game feedback, or simply entertain).  (column 8, lines 5-20 which discloses: Furthermore, a first base platform 400 may be provided with a display 404 by which means visual information may be communicated to persons utilizing the basketball return machine 10, also seen in more detail in FIG. 17.  As can be imagined, numerous types of information may be relayed by the display 404 including shooting information, numbers of shots taken, next shot position, video images, score, percentage of shots made, and the like.  The display 404 may be illuminated so as to be visible in darkened environment.  Furthermore, the display may 404 also be adapted to provide video playback feedback.  The display 404 may be a simple display, LCD screen, television screen, high-definition display, or flat-screen monitor.  The display 404 could vary in size and configuration relative to the first base platform 400 and other components supported thereby.))
Claim 3 Jenkins shows said display (404) comprises percentages of successfully made goals for each of said two or more basketball players at said pass receipt locations in said subset. (column 4, lines 16-22 and column 8, lines 5-20).
Claim 11 Jenkin shows said user interface comprises an initiate program input area (a section of the interface or screen where data can be selected and/or inputted) wherein said user interface is configured to accept multiple revisions to said subset prior to actuation of said initiate program input area (The use of a start button implies that changes can be made up to selection of the start button. At a minimum, these teachings at least imply the ability to make revisionary changes); and 
said control system is configured to command said ball ejector to initiate launching of said basketballs following actuation of said initiate program input area.

Alternatively: 
Claims 2-7, 12-16, 18, 19, 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art as applied to claim 1 above, and further in view of Thurman et al (US 2014/0195019 A1) (hereinafter Thurman).
Claim 2, Jenkins shows a detector (goal score sensor 872, sensor 872 may be utilized to count basketballs that successfully pass through the goal 800 and net) configured to detect made basketball goals; and
a reporting module (the reporting module is taken to be the display providing visual and/or audible means for communicating with the player) configured to generate a display of shooting statistics for each individual one of said two or more basketball players based on data from said detector indicating said made basketball goals and data from said control system indicating a number of said basketballs launched towards each of said pass receipt locations in said subset each of said times as part of said basketball practice multiplayer challenge.  Should applicant disagree with the Examiner’s interpretation of Reporting Module the following rejection is presented.  Jenkins discloses the claimed device with the exception of a reporting module.  However, as disclosed by Thurman (paragraphs 0056 and 0057) it is known in the art to include reporting modules for generating display of a user’s shooting information.  It would have been obvious to one of ordinary skill in the art to have used such a reporting module given that Thurman teaches such is an appropriate manner to provide an indication to the user as to how he or she may improve his or her shot accuracy.
Claim 3 Jenkins shows said display (404) comprises percentages of successfully made goals for each of said two or more basketball players at each said pass receipt locations in said subset. (column 4, lines 16-22 and column 8, lines 5-20).  Additionally, Thurman, also discloses displaying percentages of successfully made goals for each of said two or more basketball players at each said pass receipt locations in said subset (paragraphs 0056 and 0057).
Claim 4, Jenkins as modified above shows said user interface comprises a visual depiction of a three-point line (figures 13-15 of the Thurman reference) and individually selectable pass receipt input locations for pass receipt arranged in relation to said visual depiction of said three-point line to correspond with said pass receipt locations located about at said basketball playing surface (column 7, lines 59-67 and column 8, lines 1-35 of the Jenkins reference and paragraphs 0056, 0063 of the Thurman reference), wherein each of said input locations are configured for individual selection at the user interface (the input locations can be individually selected); and
said user selection is made by way of said input locations at said user interface (the selection are picked or selected using the interface). 
Claim 5, Jenkins alone and as modified above shows the percentages in said display are visually depicted in relation to a second visual depiction of said three-point line at positions visually corresponding with each of said pass receipt locations in said subset (column 7, lines 59-67 and column 8, lines 1-35 of the Jenkins reference and paragraphs 0056, 0063 of the Thurman reference). 
Claim 6, Jenkins alone and as modified above shows the percentages in said display are visually depicted in relation to a second visual depiction of said three-point line at positions visually corresponding with each of said pass receipt locations in said subset (column 7, lines 59-67 and column 8, lines 1-35 of the Jenkins reference and paragraphs 0056, 0063 of the Thurman reference) on a one-to-one basis such that one of said percentages is provided for each one of said input locations in said subset (paragraph 0109 of Thurman and column 9, lines 24-53 of Jenkins). 
Claim 7, Jenkins as modified in view of Thurman (paragraphs 0038, 0057, 0101, 0106, 0107) further teaches  said display is configured to indicate a distance associated with each of said input locations in said subset from said basketball goal. 
Claim 12, Jenkins as modified above further shows each of said input locations are spaced apart along said visual depiction in an arcuate fashion (figures 13-14 of Thurman shows the input locations are spaced apart along said visual depiction in an arcuate fashion). 
Claim 13, Jenkins as modified above further shows each of said input locations are configured for selection by way of direct, physical touch (Jenkins column 9, lines 24-42, shows the interface can be accessed via pushbuttons, or menu-driven selections on an alphanumeric display; Thurman paragraph 0089, also teaches the use of touchscreens, keypads, keyboards, touchpads, stylus etc.).
Claim 14, Jenkins as modified above further shows each of said input locations comprise physically depressible buttons which are visible prior to selection (Jenkins column 9, lines 24-42, shows the interface can be accessed via pushbuttons, or menu-driven selections on an alphanumeric display; Thurman paragraph 0089, also teaches the use of touchscreens, keypads, keyboards, touchpads, stylus etc.). 
Claim 15, Jenkins as modified above further shows said control system is configured to command said ball ejector to launch said at least one basketball towards each of said pass receipt locations in said subset in said non-serial order in which said input locations are selected at said user interface for said basketball practice multiplayer challenge (column 6, lines 53-67 and column 7, lines 1-16 of Jenkins; paragraph 0165 of Thurman; Note: the pass receipt locations can be selected in any desired ordered including serial or non-serial order).
Claim 16, Jenkins alone and as modified above shows a selectable shots-in-a-row option provided at said user interface and configured to receive a user selection of a desire to participate in a shots-in-a-row challenge and a number of shots to be made in a row at each of said pass receipt locations in said subset, wherein said control system is configured to receive data indicating said user selection of said selectable shots-in-a-row option and said number of shots to be made in a row at each of said pass receipt locations in said subset and command said ball ejector to launch said basketballs to a first one of said pass receipt locations in said subset until data is received indicating that a number of basketball goals at least equaling said number of shots to be made in a row at each of said pass receipt locations in said subset has been made in a row and subsequently commanding said ball ejector to launch said basketballs to a next one of said pass receipt locations in said subset (both reference allow the user to select the number of balls and ball delivery location from the interface, the user is able to participate by attempting to shoot the required number of balls per location in order to complete the “challenge”). (Thurman paragraph 0110).
Claim 18, Jenkins shows the user interface is configured to receive user input comprising identifying information (Thurman; paragraphs 0030, 0089) for each of said two or more basketball players; and 
each of said individual shooting statistics is displayed in association with said identifying information for each of said two or more basketball players.
Claim 19, Joseph discloses a system for facilitating a basketball practice between multiple players, the system comprising:
a ball ejector (300) configured to launch basketballs (99) toward each of a plurality of pass receipt locations (1000A-1000G) located about at a basketball playing surface (500);
a user interface
[(column 9, lines 4-23) Display 404 may contain an alphanumeric display panel; an infra-red or RF remote-control receiver; the 90V DC motor controller; the microcontroller system (Printed Circuit Board Assembly (PCB); the system power supplies and the electrical connectors necessary to interconnect with the external system components.  The alphanumeric display panel is comprised of a large array of discrete ultra-bright LED devices which are driven by the microcontroller system to provide visual communication and interaction with the users of the machine.  The remote-control receiver allows the input of data to the system to facilitate selection of the operating parameters (the "drills") for a given training session.  The 90V motor controller translates the logic-level control signals from the microcontroller to the voltages and currents necessary for the bi-directional control of the motor.  The microcontroller PCB includes the microcontroller chip and its associated logic.  It also includes the Livewire, or illuminated delivery direction indicator 1100 drivers.  The system power supplies provide the necessary voltages and currents to operate the logic, sensor and display components. 
 
(column 9, lines 24-42)  An integral part of the microcontroller system may be a hand-held remote control module.  This unit communicates with the display 404 via infra-red radiation modulated with appropriate control codes.  Pushbuttons on the hand-held remote control module allow the operator to interact with a series of menu-driven selections sequentially presented on the alphanumeric display.  These menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill.  Also, each unique drill is preprogrammed with a patterned sequence of aiming spots to which the ball is launched.  These sequences are designed to elicit specific patterns of movement by the player as the player is required to move from one aiming spot to the next in a pre-determined time period.  An exception to the pre-programmed spot sequence is provided in the "manual" mode in which the operator can specify the location, interval, and number of shots for a customized workout drill. 
 
(column 9, lines 43-53) Display 404 may be outfitted with an alphanumeric display that allows selection of various parameters of the ball return machine 10 machine sequence prior to the execution of an actual drill.  After a selected drill has been initiated, the alphanumeric display indicates the progress of the drill.  The shots remaining in the drill sequence are displayed, as well as the count of successfully made baskets (goals.) Upon initial power-up of the machine the alphanumeric display may presents an "attract mode" consisting of the alternating messages.  After a drill has been selected the display performs as described above.] 

 comprising a visual depiction of a three-point line (paragraphs 0110, 0162 and figures 13-15 of the Thurman reference) and individually selectable pass receipt input locations (“ISPRIL”) arranged at spaced angular positions along and in relation to said visual depiction to correspond with, on a one-to-one basis, said pass receipt locations located at said basketball playing surface (paragraphs 0056, 0063 of the Thurman reference), wherein said user interface is configured to receive a selection of certain of said ISPRIL to define a subset of said pass receipt locations for said ball ejector to pass said basketballs to as part of a custom basketball practice multiplayer challenge; 
a control system (control system uses a microcontroller to control the delivery machine; paragraphs 0035-0040, 0181, abstract of the disclosure) configured to receive data from said user interface indicating said selection and command said ball ejector to launch at least one basketball towards each successive one of said pass receipt locations in said subset for a first time for a first one of said multiple players, and subsequently launch at least one basketball towards each successive one of said pass receipt locations in said subset an additional time for each additional one of said multiple players; 
a detector configured to detect made basketball goals (Jenkins provides a sensor 872).
Jenkins discloses the claimed device with the exception of a network connectivity device.  However, as disclosed by Thurman (paragraphs 0053, 0065, 0070) it is known in the art to provide a network connectivity device for a ball ejector system. It would have been obvious to one of ordinary skill in the art to have included such a network connectivity device for Jenkins system,  given that Thurman teaches such is a convenient way to transmit and receive data pertaining to individual users.  One would reasonably expect the Thurman network device incorporated into Jenkin’s ball ejector to be predictably successful because both inventions are in the same field of endeavor and are attempting to solve the same problem of effectively communicate with the user how to improve their shooting ability.
Claim 21, Jenkins as modified in view of Thurman further shows a wireless communication device (paragraphs 0033, 0059) electrically connected to said control system and in wireless network communication with a second wireless communication device electrically connected to a second control system for a second ball ejector, wherein said second control system is configured to accept data from said control system and operate said second ball ejector in accordance with said accepted data. The wireless communication device taught by Thurman when incorporated into one or more of the Jenkins device will allow the gathered data collected by one device to wirelessly communicate with one or more of the other devices and vice versa.
Claim 22, Jenkins device as described and modified in claim 21, will inherently be capable of communicating the gathered data, which may indicate said subset of said pass receipt locations for said basketball practice multiplayer challenge; wherein the wirelessly transmitted data may also be carried out on the second ball ejector to pass at least one basketball to a subset of a plurality of pass receipt locations located at a second basketball playing surface corresponding with said pass receipt locations in said subset.
Claim 23, Jenkins alone and as modified in view of Sniper and Thurman teach that the device includes pre-programmed drills option provided at said user interface, wherein said control system is configured to automatically program said ball ejector to launch at least one of said basketballs to a predetermined subset of said pass receipt locations upon receipt of data indicating user selection of said pre-programmed drills option at said user interface.
Double Patenting
The terminal Disclaimer filed 24 June 2022 has been approved.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
08 August 2022